Per Curiam. [¶ 1] Juan Manuel Palacio III appeals from a criminal judgment entered after a jury found him guilty of possession of drug paraphernalia and criminal conspiracy to deliver a controlled substance. Palacio argues the state presented insufficient evidence to uphold the jury’s verdict. We summarily affirm under N.D.R.App.P. 35.1(a)(7). State v. Gray, 2017 ND 108, ¶¶ 15-16, 893 N.W.2d 484 (affirming judgment where appellant failed to provide a trial transcript on appeal, making it “impossible for this Court to conduct a meaningful and intelligent review” whether the defendant preserved for appeal the issue of insufficiency of the evidence or whether sufficient evidence supported the verdict). [¶ 2] Gerald W. VandeWalle, C. J. Daniel J. Crothers Jerod E. Tufte Jon J. Jensen Lisa Fair McEvers